ACCEPTED
                                                                                                    03-15-00518-CV
                                                                                                            6553046
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               8/18/2015 8:04:37 PM
             TEXAS COURT OF APPEALS, THIRD DISTRICT AT AUSTIN                                     JEFFREY D. KYLE
                                                                                                             CLERK

                                    NO. 03-15-00518-CV

                                                                                 RECEIVED IN
                              CITY OF SAN MARCOS, TEXAS                     3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                        Appellant
                                                                            8/18/2015 8:04:37 PM
                                                                              JEFFREY D. KYLE
                                                v.                                  Clerk

  SAM BRANNON, COMMUNITIES FOR TEXAS THRIVING WATER FLUORIDE-
    FREE SAN MARCOS, MORGAN KNECHT AND KATHLEEN O'CONNELL
                            Appellees

   FROM THE DISTRICT COURT OF HAYS COUNTY, TEXAS, 274th JUDICIAL
   DISTRICT, NO. 15-1266, HONORABLE R. BRUCE BOYER, PRESIDING JUDGE



                                     NOTICE TO COURT


TO THE HONORABLE JUSTICES OF THIS COURT:

       COMES NOW, APPELLEES, SAM BRANNON, COMMUNITIES FOR TEXAS

THRIVING WATER-FLUORIDE FREE SAN MARCOS, MORGAN KNECHT AND

KATHLEEN O'CONNELL (defendants in Case No. 15-1266; in the 274th District Court of

Hays County, Texas) and would show the Court as follows:

   1. Appellant, City of San Marcos, has filed a Notice of Accelerated Appeal with the trial

              court.

   2. The substance of this controversy regards placement of a charter amendment on the ballot

              for the November, 2015 election.

   3. Appellees request this Court take notice of the August 24, 2015 deadline under Section

              3.005 of the Texas Election Code for Appellant to perform its ministerial duties to

              formally allow the otherwise valid measure to be placed on the November ballot.

              Appellant has consistently refused to perform said duties.

   4. A copy the trial of trial court's findings are attached as Exhibit “A”.
   5. Appellees will suffer irreparable harm if the process is not expedited.

                                            PRAYER

               Wherefore, Appelles would request that this Court take notice of the August 24th

deadline and the irreparable harm they stand to suffer should the matter fail to be expedited.




Respectfully submitted,

/s/ Craig F. Young
CRAIG F. YOUNG
Attorney for Morgan Knecht
108 E. San Antonio
San Marcos, Texas 78666
512-847-7809
512-393-1212
SBN 00786367
cyoung@lawyer.com


/s/ Lynn Peach
LYNN PEACH
Attorney for Sam Brannon
174 S. Guadalupe, Ste. 101
San Marcos, Texas 78666
SBN 00792747
lynn@lynnpeachlaw.com
512-393-9991
888-428-0468 (fax)


/s/ Brad Rockwell
BRAD ROCKWELL
Attorney for Kathleen O'Connell and
Communities for Thriving Water-Fluoride
Free San Marcos
707 Rio Grande, Ste. 200
Austin, Texas 78701
SBN 17129600
brad@LF-lawfirm.com
512-469-6000
512-482-9346 (fax)
                                CERTIFICATE OF SERVICE

       This is to certify that on this 18th day of August, 2015 a true and correct copy of the

foregoing document was served upon the following counsel of record

in accordance with the Texas Rules of Civil Procedure:


Michael J. Cosentino
630 E. Hopkins
San Marcos, Texas 78666
512-393-8151
855-759-2846 (fax)
mcosentino@sanmarcostx.gov

                                                     /s/ Craig F. Young
                                                     Craig F. Young
      Au g . 14.      20 1 5       4:59 PM                HAYS COUNTY DIST RICT COURT                                                                              No. 0814 P. 2




                                                                           R.. Bruce Boyer
                                        ·                                   J ,u dge, :2~ Judicia~ ..Dlstric.~ Co uri
                                  J-lay.s County Gaverntn"lii!nt Cen"t:er ~ 712. $ ... Stagecoach Trail... S1:e. 3240 ·San rvlar~os, Te:a.c.as 7B666i




             .Augus~     14,   20~5




             l'v.lr, l:v.fichael J_ Cosentino                                                                            Ivfs_ Lynn. Peach
             630 E . Hopkins                                                                                             174 S. Guadalupe St.
             San l'v1arcos ,. Texas 78666                                                                                Su.it"e 101
                                                                                                                         San IVlarcos,. ·rexas 78666

             1\.4r_ Bn1d Rockwell                                                                                       1\lfr. Craig Young
  ..... ..~R_,_Q.
                'a<>>s..~~8_<1:8.~U ____.__ -·· . . ... ·" ~- ___ ____. -··-·- --· ·-· ..~..... -·· .. .......... ___ __I..Q.&_:§.:....§•n~....~~.!~!!.iR.§.!:_"-"·- .. __ .. -·-···-··-·· -~ --~- ---·
         . Austin. Texas 78768                                                                                         S&n lv.t:a.ro.os., Texas 78666

          Re.- Cause N"o . .IS-1.266_; CiLy o f Sau ~arcos_, Te_'"'CaS v. Sa.h7 .B-;·annon~                                       Co~nzz.r.niZ'ies:fo~-          Thriving JVate.r-
          Fluoric/e Free S£.tn .it-'Aarc.os, ,.,/kTo.rgan .Irnech~ a.nd ..K'a~hieen O.,Conne£1

           Counsel:
                  Hayi1."l.g revie-wed :the pleadings,.                       bl.-ie:f's~   au'thorJties and argumenTs submitted by counsel,. 1"he Court
          has reached the following opinions . In doing so the Court also -rakes note of-the principle that: the
          citizens:> right to ex:Crcise their l'eserved legislative power should be IiberaJly co~s'trued in favor of that
          power.
                       1 .)    .Sect.ion 12. 11 ofthe San 1\.1:arcos Cit:Y Charter controls the Charter amending process.

                       2.) Sect:ion 12.11 makes n.o refe.l"'en.Ce incorporat-ing other provisions or req~h:eJn.en:ts found
                           elsewhere i~ r-he Charter. It expressly state-s: that the Charter".~ ~may be formed and
                           submitted .. . in 1:he manner provided by StaTe Law. It does no1: provide 1:hat This is limited by or
                           subject "to oth6r provisions oft:he City Cha1.-ter.                                               ·

                       3.) Th~ ~tn.endment: process is governed by Sect:io.r;t 9.004 (d) of"the Local Government: Code
                           and Sectio.n-277 of 'the Texas Election Code.            ·

                      4 .) The proposed a1.n.en.dmen:t does not violate Section 9.004 (d) ofrhe Local Government Code.
                           Although it may include subpat-t:s,. the e:f':fect is st.ill one subject banning 'the intl-oduotio:n o f
                              fluorjde and deri-vat:ives.


A ug. 14 .     2015           4 : 5 9 PM             HAYS COUNTY DI S TRICT COURT                                                                                    No . 08 14 P. 3




                    5 . ) The Cou1-t: does not add1·ess the constitutionalitY of Charter Section. 6 . 03 because as round
                          h .erein aboye, the Section i s not applicable t'o the proposed -Charter amendment.

                    6.) Section 277 . 002 (b) requi1·es the signature (s) :to be in the signers ovvn handwriting. It does not
                        Prescribe n. meth~od of verification,. bu-i would appear "to_ requ.it"e th.a:t the sign a tures not: be.
                        photocOpies or other rep1·oduct:ions .                                          -

                    7,) Section 9.004 does not expressly require t:hat the ordinance oaJling an election be part ofth
                        proposed Charter a.mendn"l.en1: petition ..

                    8 . ) Sect.ion 9 . 004 ·(c) requires a. fiscal note be in.cJuded .i n t:ho Election no"tice, but doen_in.ist:erial duty of
        calling £or an election on the issues .
 ------- - ...__ .. --- -- ~-:"he:court.doe..os: -n.Ot:-rule -on. any-other. matter-not addressed- jn .this correspondence.
                Counsel .f'cu.- .be:fo.ndu.r.tt:s: sh.all draft                 ~:~nd   circulate appcopr-iat'e order.




    Sincerely,.
       Aug. 14. 2015 4:59PM                HAYS COUNTY DISTRICT COURT                                             No. 0814 P. 2




                                                       R. Bruce Boyer
                               ·                       Judge, 22"' JudlclallJWrlct Court
                           Hays County Govermnent Center • 712 s. Stagecoach Trail, Ste. 3240 ·San Marcos, Te~os 78666




           August 14, 2015


           :Mr. Michael J. Cosentino                                                  Ms. Lynn Peach
           630 E. Hopkins                                                             174 S. Guadalupe St.
           San Marcos, Texas 78666                                                    Suite 101
                                                                                      San Marcos, Texas 18666

           :Mr. Brad Rockwell                                                            Mr. Craig Young
_,.~ ....~J?:.Q, 'BPJS."~~f&Sl ____.____ .... , ~- _____________ -··-- ... ·-··· .... ___l,!l.~_.§:..~~~~!~!l.i2.~!:_~-~-- ·-···---'-·"-~-- .....
           . Austin, Texas 78768                                                         San Marcos, Texas 78666

           Re; Cause No. 15-1266: City ofSan Marcos, Te.v:as v. Sam Bmnnon, Communities jot Thriving Water-
           Fluoride Free San Marcos, Morgan Knecht and Kathleen O'Connell

          Counsel:
                   Having reviewed the pleadings, briefs, authorities and arguments submitted by counsel, the Comt
          has reached the following opinions. In doing so the Coutt also takes note of the principle that the
          citizens' right to exercise their reserved legislative power should be liberally construed in favor of that
          power.
                   1.) Section 12.11 of the San Marcos City Charter controls the Charter amending process.

                   2.) Section 12.11 makes no reference incorporating other provisions or requirements found
                       elsewhere hi. the Chatter. It expressly states: that the Charter " ... may be formed and
                       submitted ... in the manner provided by State Law. It does not provide that this is limited by or
                       subject to other provisions of the City Charter,
                          ..
                   3.) The amendment process is governed by Section 9.004 (d) ofthe Local Government Code
                       and Section-277 of the Texas Election Code.

                   4.) The proposed amendment does not violate Section 9.004 (d) of the Local Govemment Code.
                       Although it may include subpatts, the effect is still one subject banning the introduction of
                       fluoride and derivatives.
Aug. 14. 2015 4:59PM               HAYS COUNTY DISTRICT COURT                                              No. 0814 P. 3




             5.) The Court does not address the constitutionalitY of Charter Section 6.03 because as found
                 herein abo~e, the Section is not applicable to the proposed Charter amendment.

             6.) Section 277.002 (b) requires the signature (s) :to be in the signers own handwriting. It does not
                 prescribe a method of verification, but would appear to require that the signatures not be
                 photocopies or other reproductions.                                    ·

             1,) Section 9.004 does not expressly require that the ordinance calling an election be part of the
                 proposed Charter amendment petition.

             8.) Section 9.004 ·(c) requires a fiscal note be included in the Election notice, but does not require
                 it in the proposed amendment petition.

                     As a consequence, the Court will require the City of San Marcos, through its appropriate official,
        to review tl)e submitted petition to ascertain if it contains the original signatures of the percentage·qf
        qualifie·d voters required by Section 9.004 (a) of the Local Government Code. The Codes do not require
        or prescribe !J. particular form of verification or affirmation, only that-the signatures not be copies or
        reproductions.
                     If the petition qualifies, the City of San Marcos shall be required to follow .the 1n_inisterial duty of
       calling for an election on the issues .
........ "- .. -· .. The.'Court.does.not.ru!e.on any-other. matter-not addressed. in this correspondence.
                     Counsel for befendants shall draft and circulate appropriate order.




  Sincerely,


    . B uce Boyer
  22"d District Judge